 NATIONAL TRANSPORTATION SERVICE565National Transportation Service, Inc. and Truck Driv-ers & Helpers of America, Local Union 728, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America.Cases 10-CA 12360-1. 10 CA-1236-2., and 10CA- 12397February 5, 1979DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVE LAWJUDGEOn October 6. 1977. Administrative Law JudgeRobert G. Romano issued the attached Decision inthe above proceeding. Thereafter. the General Coun-sel and the Charging Party filed exceptions and sup-porting briefs, and Respondent filed a brief in an-swer to the exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent provides dail schoolbus transporta-tion and related charter services to public school sys-tems in the Atlanta, Georgia, area, as well a generalpublic charter and route services. The majority ofRespondent's employees primarily perform work in-volving the busing of school children.The Administrative Law Judge found,. relying onthe Board's Decision in an earlier representation pro-ceeding involving the same parties.' that alleged dis-criminatees Hall and Matthews worked in the ex-empt portion of Respondent's operation and thus arenot entitled to the protection of the Act. Therefore.the Administrative Law Judge. although havingheard testimony on the substantive allegations of thecomplaint, did not in his Decision address the issueof whether or not the discharge of Hall and Mat-thews violated Section 8(a)(I) and (3) of the Act.2Contrary to the Administrative lIaw Judge. we havedecided, as discussed below. to assert jurisdictionover Respondent's entire operation and. therefore,we find that Hall and Matthews are employees with-in the meaning of the Act.In the prior representation proceeding the Boardfound that, to the extent that Respondent is involvedin the busing of public school children, Respondent'soperations are intimately related to public education.a government function, and therefore declined to as-|I '~ict til[ 7rmllprwlil n Sert~ /, ]nt 231 Nl RH 980) 197)Ihe Adnim.,trimc i : JuIdge fiurther found hia.t Relpondcjl' all ,1-charicof Adolphu Jeffcrfson dMid nlt 1t CSuCL S()(1) 1d 31 f the \tNo excenpttlln , erc t; ken ito thl' fll IlC240 NLRB No. 99sert jurisdiction over the busing portion ofRespondent's operation. Subsequent to our Decisionin that case, we have further considered the so-called"intimate connection" test, and have decided that wewill no longer utilize that standard for ascertainingwhether the Board's assertion of jurisdiction over anemployer with close ties to an exempt entity is war-ranted. Instead, in this and future cases involving adetermination whether the Board should assert juris-diction in such situations, we shall determine wheth-er the employer itself meets the definition of "em-ployer" in Section 2(2) of the Act and. if so.determine whether the employer has sufficient con-trol over the employment conditions of its employeesto enable it to bargain with a labor organization astheir representative.A leading case enunciating the "intimate connec-tion" test is Rural Fire Protection Compan r'3in whichthe majority described the test as having two aspects:(I) whether the nonexempt employer retains suffi-cient control over its employees' terms and condi-tions of employment so as to be capable of effectivebargaining with the employees' representative. and(2) where the employer retains such control. "the fo-cus of necessity is on the nature of the relationshipbetween the purposes of the exempt institution andthe services provided by the nonexempt employer.4 We conclude that the first aspect of this testi.e., whether the employer would be able to bargaineffectively about the terms and conditions of em-ployment of its employees-is by itself the appropri-ate standard for determining whether to assert juris-diction in situations such as that presented in theinstant case. Once it is determined that the employercan engage in meaningful collective bargaining withrepresentatives of its employees. jurisdiction will beestablished.' Section 14(c)( I) of the Act is the basis ofthe Board's discretion to "decline to assert jurisdic-tion over an, labor dispute involving any class orcategory of employers, where, in the opinion of theBoard, the effect of such labor dispute on commerceis not sufficiently substantial to warrant the exerciseof its jurisdiction." However, nothing in the legisla-tive history of this provision indicates any congres-sional intent that the Board decline to assert jurisdic-tion over any employer solely because of therelationship between services it provides to an ex-empt entity and the purposes of such entity.6.I NI RB s84 (1975)216 NI RB at 586( ( tilh/,dn Htl,,,, , ( I ,,,, a (or/rllon ,,1,, DTpartmcn! , [;:/da//'x,:u1/mi 23t NI R B '76 ( 9' he I IcVll.all hislt,r! of Scc 14(1c(J) establishes that the purpoc,¢ ifthial '¢~l[lo pa, (o1 chiiiate I \he ,-Icalled "no-man', land.- that catcugor of<-c' i,lAiinv1 cilllJ. c di le-, thall a certain Ililume of hiul,incl ,s tand,,xL i XSll t.he lu d hid rucd I c\-- cr it lri.dlillun ilder Supreme( 'orlinnled 566D[)F(ISIONS OF NATIONA. LABOR RELAI IONS BOARI)We are further unaware of a i, 'alid polic\ considcl-eration requiring or a';arranting our adherence to tle"intimate conlnection" test. Iihe test does not ai tlheBoard in determining whether the assertion of juris-diction is appropriate in a givetn situation: on thecontiar\, the attempts to define the criteria of "inti-mate connection" in cases subsequent to Rutral I irProtection. xsl[ra. onk indicate the difficulties inher-ent in applinl so ague a standard.7We see no ncedto examine the relationship between anl emploNerand an exempt entity for which it performs serlvicesfor sonic abstract "intilmate connection" which hasno bearing on the employer's ahility to bargain effec-tivel with a labor organilization as representative ofits employees and ich requines a meticulous and.in our view, superfluous nIlalvysis of the facts in o rderto ascertain hether in thie Board's opinionl tileemployer's services are essential to the purposes ofthe exempt entity. universally recognized ais a Lox-ernmental function. statutoril) mandated or non-commercial in nature.'Accordingly. we conclude that the "right of con-('otll detiClOllS , clllplotcr, eel' %thlct the IIs.tol stilidt Itot .cIt l1Utl11t-fiuol cec aL.SO prcludeid Oflln ICLotlt To M xl .ellticx t1 ito lt lll S, t' g(/11 .&01I,/ [ /TIm ll¢'* I P I S.1 o% rd P-d l ! 1 t dn l, l lllll1 (4l " / I Cl lIabor RulHllut, H9ird, .352 S. 17 19S6i tcc .t ,xo I ( it Rct 5 1 I(9(dafil ed.. I ch 4. 1959). a1 ICpIIliletId t II I 99)1. 995 I 195)Seve. for e.xamplcs. ,cre julrlidlcto 'n, ,xliticd. i. 1 /.I I .t I, atc,, Imr 218 NlRB 191 32 1975} (cspondcni's ranspoltoll ol I llrlxi,;lltillg htlquol\ W it 11,otl It lllltl,Cl\ rTco( irllI/ co\cItIllltCI I lll [tlltl11d l nolls t it1 ,,II at11 el c.I nil .'tcd it tie stll k c\xc lp1teld I)pell.ltl ,lll (rIAtint thei Slirdl 11urt. 221 NI RB 1215. 121h l1975) (opcrlln 'i Ihospilt.l "nol nCcesrilx s, hililc or Ir1ditlnal I11uticiptl fintllto il1 1i .wirrat t declining tI .rscr It rn tltlLT): \w t 1ll t tIi i tl IJ4muerea, 4l1. ( 0 fliu't R, hrlai t/Iiznaci Icii. Ir, 227 \ I R 21(1976) (jurisdicion asserted ixer aI c rp orar.loll dc,itllal hx .1 I Plcll o R1-can puhiltl .genc , purstUllnt l ti Ihl laIle'i stlilllll s nlllldatc. to plotllIccea;n ranspo.rlation bcltcen Pctletro Rico illd the Ia;lilllltlld Ited Sltat.itn ground, that the orporlllOs opcratio Ikcre ..ciI ii CmlillIltCIP,.I1 IIInatulre: ( alni w .l.l(/i til Rlwsi,l HlBtrcfil. 231 NI RB 5()I1197'7) Il Illlth;ll tile Board had neer "held tha Ilertl hcc, l al I funiittlln t] Cli L Ittniandalcd h tle stIC ILittes r IglsltlttiUrc te ntork ill qtclltll / ,t collis intllllaltclx llcnectcd lit l e thlc SilIc ( l lxicic ch Ht-.'.t ( ctiiuit /ranti (r/praulth 226 Nl RB 12. 14 1976. l, hcic the ilti.p.1it.in dcciiil to assert ItlrlsdllctiOll o()cr tihe coilh tliu l p titi lio1 1ticnipio)cr's operatltilnl. oicludti t"lli r I Illpl-Lcl. hU ItiI 1, rpllol IItIeni,tale-required ser.icc,. shalrrcs te ltittrlupIlitlle'cclll[ptil fitll, [ieBoard's i elol] of lrisdicoln": ll llllll\. hll/n!il .lX/ilI, 2211NI.RB 299 (1975).Iti ttllrtxe\ tIcir [CII ttrllrltlu 1 ,L Ih.tll llll¢ 1 tI Iic lltlllii ic.1111L' -Itltt ICst wil hc filr recll. li an d, In l theil ic. tc .ctelcI li -.;llllli.l-litlS. tthe issenters diaIIttC all .rgilIlent that s ilrt(1th Ille llrt ll iec ercise in clrtll;l rl Itnlllg. I hu, liltliilith tilc dlxhclitct tIIl IllIdtll td-1), lcorre t tlhat all puht c Clle llitl ccs. 111titllClCl fitllICl t I tIt ltC 1 1, l11tposecss a legall rccugt ed tulc i th lt t l rietr ." thc i itic tbcfoltc tl I l iI themerlls of a righllt t strik f phltc cnlploees. bt wcilict tlc ht.u,dicr,arti] ttctill.il here llar public oi plli\l'C CI llol ccs Jtl ll i ti illl tIC illh .1prcllllSc 'llltch e it'c cl Ill;t t lllhlltcct i I;t lllC ctlli tl.\ illc o hIrtlted like plihlil cniplolcc i and c\thldc 1d111 ltic thle I t tl C I l 1i \kliltiell hcti.l Ihuc pihllx\Lde scrlld C M itl i tIo tlsxc ttplxIt1d h\ 1ub1lticlpllo\ccl. tic ilisscllte s ill lst tlhe lsie h\ Iietll g lil i il [lt-h-ixttlitk ';IrgtllIl .()f lr 'c 1II[h dis-enlllr rce gnTll Ihil oLIr (l'LIlI .ll. Ii er il I1I laITnl m. ilot. rlntle t icL l tllt t critkc tti pIubl c, .1 .I i 1c I ti , iillc, 1 11 li,1posses, it It th1 i rciti i oll hx c/I tlx t IIx, h h l ll t xe Cl I2 I.llciuCii clih1i tlh ligllt to ' triL e -l l l[X Ihcll txitc 1oll of theic i5ll.lillt' LII1hundrlcrs 1,,, Fn he AOtrol" test provides a more oblective. precise. and de-finitive standard for delterminiiig discretionar): juris-dictional issues than the "intinmte connection" test.Bt utilizing the former we shall avoid some of theambiguities presented b the latter and better exer-cise the discretionar jurisdiction allowed us underSection 14 of tilhe Act.Applyiing these principles to the instant case wenote tha it is undisputed that Respondent is not ancexeipt governmellcnta l subdivision. l he record estah-lishes that. while the school districts for which Re-spoinleint provides bus services designate the arrivalalid departure times of the buses, the school districtsexrcise o appreciable control over Respondent'semployees with regard to hiring firing. supervision.discipline, work assignmenicts. or the conferring ofbenefits. Accordingly, we conclude that Respondentretains sufficient control over its employees to enableit to engage in meaningful bargaining over condi-tions of employmient with a labor organization, andwe shall therefore assert jurisdiction over Respon-dent's entire operation.'°Consequently we further find that alleged discrim-inatees itall and Matthiews are employees within themeanii of the Act anid we shall therefore remandthis proceeding to the Administrative Law Judge forpreparation and issuaice of a Supplemental Decisionon the merits of the issues involving their discharges.ORD ERIt is hereb ordered that this proceeding be. and ithereb is. remanded to the Adiministrative LawJudge for the preparation anid issuance of a Supple-mental Decision on the merits of the allegations ofthe complaint concerning the discharges of Ronaldllall and Fred Matthews. including findings of fact.conclusions of law, and a recommended Order basedthereon. Following service of said Supplemental De-cision on the parties the provisions of Section 102.46of the Board's Rules and Regulations. Series 8 asanllIcded, shall be applicable.MI MlSl RS M t, RI't1i \,I) PI l.I I I ( dissenting:('onlrary to our colleagues. we would adhere to theBoard's ecision in the related representation case''illd decline jurisdiction over Respondent's operationinsofar as it involves the busing of public school chil-I Iicic I c l i ctrl ai ptl c Iirci 11il I r l i iil c\tu l l l t he "di cc fllLI).AIo" M ndald .SIt, c n .( SCll , ,, ( ,, ,tt f ,. 1h, ( *t1' P I ld t 1111(' / If 11 It-lti 2(1` N R 718 (1974II Ititllt I- OIcrl tl I dI l til il111tt iItIC x(i1111 (1Ih11 t i 'll" CI i)i lltIh I1Il i lllll\ Il I llll ll Irssel /"ri ll o 1R l l CI Pl espllldent l irlelre I"illalld Ju delelllel{]111 \htlhcfl Cll pi i , e\CIllpl front BoardIl lll il ll. 1 hc ilc h o 1\C Illl' Dc. t l I)CCMI t hC CxICll 1 I IIIt l)MI1tCInw! l 1 .rI,,..i ]llt l o li[ s)l h h. /H 211 NI RI, 81) 1 ( 977 ) NATIONAL. TR ANSPORTArTION SERVICE567dren. We would further continue to applk the inti-mate connection" test as anll appropriate standard fordetermining whether or not to assert jurisdiction overan employer whose operation is closely connected toa overnmental entity.The present majority concedes that the "intimateconnection" test has been used h the Board in nu-merous cases but nonetheless asserts that this majori-ty will no longer use this standard because it is"vague" and "unnecessary." We cannot agree. Al-though the intimate connection test may be difficultto apply' in some situations, this difficulty is not dueto any)' inherent defect in the test but, rather, to thefactual complexity of man of the cases which re-quire a determination as to whether the Board shouldexercise its discretionary jurisdiction. Indeed. the in-timate connection test is the only one which, in everyinstance in which the extension of the exemption tothe employer involved is raised, enables us full toscrutinize and examine that relationship.In determining that certain types of enterprises arenot "employers" within the meaning of the Act. ('on-gress necessarily concluded that subjecting such enti-ties to the strictures of the statute would not effectu-ate national labor policy. It follows that it would alsonot be in the best national interest for this Board toassert jurisdiction over employers who although notby definition excluded from the Act's coverage. arenonetheless so closely related to exempt entities thatthe policy considerations underlying the latters' ex-emption also apply to them.'2The Georgia state constitution provides that edu-cation shall be "a primary obligation" of the State ofGeorgia.'3The State further provides by statute forcompulsory enrollment and attendance in school forchildren through 16 years of age with attendant pen-alties for noncompliance.'4Thus, it is manifest thatthe State of Georgia has assumed the obligation ofproviding educational opportunity to all school agechildren. It is proper to assume that a substantialpercentage of school age children would be unable toattend school or would unavoidably subject theirparents to the hardship of providing transportationto and from school if it were not provided b,, theschool systems. Consequently. the State requires thatthe State Board of Education shall allocate funds tolocal school boards to compensate them for the costsinvolved in providing bus transportation for thosestudents who require it."ihe .fi rlotr rronolukIl] clhoo.,e, to ch.,racleri the BoLrd's p.i'l IC-fu~al to aserl uridiction dner ,uch emnploter, .;,I cxercie if it, i -lion under Se 141tl1) of he A.1I Raither. the B.tld ht., flin l l 1ctc.case Ihait he enpli cer h.laed the .[ai ' ¢1, \-ll rl HIIIIIn f .t ue\t},. liclhodJy froii our lurldil .ionrSee arl VIII, scc 2 4111. of he (corL .l.,tittililonSee (i.a (ode ' n tP2 2111 In order to meet its obligation to provide educa-tional opportunity to all school age children. theState of Georfia through the Atlanta and Decatur('oiunit school boards hais determined that it wouldmeet its educational obligations by contracting withRespondent to provide the requisite bus services.Ihe record clearly establishes that Respondent'soperation is chiefly devoted to providing childrenwith bus service to and from school and related ac-tivities. Thus. all but 4 of Respondent's approximate-I1 99 buses are school buses used primarily to trans-port children to and from school and relatedactivities in the Atlanta area.Because public schools have a basic obligation tomake the educational facilities accessible and a fun-darmental interest in assuring the safe arrival and re-turn of their students, public school districts havetraditionally had a principal role in providing trans-portation to school children. Thus, busing of studentsto and from school is readi!N identifiable with theexempt purposes of public school districts and is re-carded as essential to those purposes. Indeed. thefact that busing is generally required by state law isfurther evidence that its provision by a municipalityis essential to the effective operation of public schools stems.As the Board emphasized in Rural Fire Protection(opajmv.6 the focus in deciding these issues shouldbe upon the relationship between the services per-formed by the contractors and the purposes of theexempt entity. Clearly, the transportation of childrento and from school is an integral part of mandatorypublic education and, in this capacity. Respondent'soperation is so interrelated with the statutorily man-dated functions of the government entity as to shareits exemptions Therefore, as in National Tnspor-tation Service. Inc., sItpra,. we find that, insofar as itsschool bus operation is concerned, the Emploxershares the exemption of the various school districtsfrom the Board's jurisdiction.The ramifications of abandoning the intimate con-nection standard extend well beyond that of schoolbus transportation cases. In Rural Fire Protection('oipani. vupra. the employer provided basic fire-fighting protection. under contract, to the city ofScottsdale. Arizona. Thus because the employer per-See ( ( de -Ann 32 (25.12k( NI RB 4 (197')K R t. /, 1,a l., I .S /1o,. 4 ltsimlon i 4, e ,a,, ri tlsm .t .229NI RB 959 977) ( l.ll' n its ui, Iz. 226 NRB 4I1976): tIlt] ~%,i, '. ,,,/ ( I., ....,;w ( ,,pqiw. 225 NiRB #33 (1970 : R,,,, l ,. I ./i, 224 R 2)0 41th76) eo [luiiher find Inappropriill fo he Hio.idlrl i/, tll o [ rcCrx thc I r ILlrlSlC ,Iml dcri nll.itll n , il.i1ltl/ Irltitl/l1,tloI ,, 'I i " \N p.lrl, nl thig pr i cdll[ne I , o .,irn l the v,Ihdi llif Ihet.rldl.l 1d li.icd h tilt 1 o.lil d I11 lIC 1 h l )Ci tl ) I l I I I t Il tjIuII 1fi1l-t> 111.1 I IU II l t I&, ol 1 I. f I,.ll r .it ll il Ie I .iII, .1 I' i tl l of R poi drll r'IIfiC I,.lIIlI} 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed an "essential municipal function," the Boardfound that it shared the exemption of the cit3fromthe coverage of the Act. lo our knowledge, nowherein the nation do municipal firemen possess the legal-ly recognized right to strike-for reasons too obviousto require explanation. Yet the effect of the majoritdecision is to grant that right to firefighters who, al-though directly employed by a private employer, pro-vide exactly the same protection to citizens of a com-munity as firefighters who are employed bymunicipalities themselves. Indeed, nearly all publicemployees, whether or not they have collective-bar-gaining rights, are forbidden to strike. Employees ofprivate employers who perform essential governmentservices, or services which are intimately related toexempt government functions, should not be broughtwithin the purview of the Act. As noted, the samepolicy considerations which justify excluding govern-ment employees performing such services from thecoverage of the statute likewise warrant exemptingthese categories of private employees from itsscope." The majority misconstrues our position: Weare concerned here with employees of those em-ployers who are so intimately related to entities ex-cluded by statute from coverage of the Act that forvarious policy reasons--we decline to assert jurisdic-tion over them. Contrary to the majority's statement.we are not concerned here with employees who per-form services "similar" to those provided by exemptpublic employees.Accordingly, as we would continue to apply the"intimate connection" test, we respectfully dissentfrom the majority's decision to assert jurisdictionover Respondent's entire operation and would adoptthe Administrative Law Judge's Decision in its en-tirety.Although the majori t nov asserts tha it i una are of ."an, aildpolicy consideration requiring or warranting our adherence to the 'inii. lateconnection' test." it is noteworthy that Member Jenkins himself formnel partof the majority in Rural Fire Proectrion. and that Chairman Fanning himselfutilized the same test to decline jurisdiction over a private eniploeil inInier-Cunt Blood Ban. In .165 NRB 252 (1967)DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO. Administrative Law Judge: Originalcharges in Cases 10-CA-12360-1 and 10-12360-2. filed onOctober 28, 1976 alleged that the Employer on about Oc-tober 20, discriminated in regard to the hire and tenure ofemployment of Ronald Hall and Fred Matthews, re-spectively. The original charge in Case 10-CA 12397. filedAll dales referred ,to herein are in 197( unles sta.itedl othelulscNovember 12, alleged that since on or about August 25 theEmployer2discriminated in regard to the hire and tenure ofemployment of Adolphus Jefferson. Thereafter on Decem-ber 29, the Regional Director for Region 10 of the NationalLabor Relations Board, herein called the Board. issued onbehalf of the General Counsel an Order ConsolidatingCases, Complaint and Notice of Hearing, against the Em-ployer as then named in the charge. National Transporta-tion and Leasing. Inc. The complaint specified as violativeof 8(a)( ) certain alleged acts of Employer in the nature ofinterrogations, threats, conduct allegedly constituting crea-tion of an impression of surveillance of employees' unionactivities and unlawful promise of benefits made to em-ployees. The complaint also alleged that the Respondenthad discriminatorily discharged the above-named employ-ees on the dates earlier stated in violation of 8(a)(3) and(I). On January 5 1977. National Transportation Service.Inc. (hereinafter referred to as Respondent, filed motion fordismissal of complaint, denying knowledge of any suchcompany as was named in the complaint, but acknowledg-ing that the original unfair labor practice charges were de-livered to it on approximately the date alleged in the com-plaint: and further responding to the complaint byclarifying its business operations, admitting the labor orga-nizational status of the Charging Party and denying thecommission of any unfair labor practices as alleged in thecomplaint. On January 12, 1977, the Charging Party filedamended charges in each of the above cases naming theEmployer as National Transportation Service, Inc., andNational Bus Sales and Leasing, Inc. On January 13, 1977,the Regional Director issued consequent amendment tocomplaint.On February 8, 1977, Respondent filed a request forpostponement asserting as basis that a threshold issue ofjurisdiction assertion by the Board was still pending withthe Board on review of a decision rendered in the Decisionand Direction of Election in Case 10-RC-10906. The Re-gional Director denied this request on February 10, 1977without prejudice to the Respondent's right to renew therequest at hearing. The matter came on for hearing beforeme on March 10 and 11, 1977. At the opening of the hear-ing, both General Counsel and Respondent advised thatthe jurisdictional issue in the representation matter was stillpending before the Board and jointly stipulated for theadmission of the pertinent representation case documentsand transcript. At that time Respondent renewed a motionfor postponement until the Board had rendered its deci-sion. which was in due course denied.3: The Ilname of I he I!mploer appears as is evidenced from he record heBoard h,;l found tha the business volume of National ransportation Ser-icel. Iltc. satisfied it jurisdiclional standards and further found iit unneces-iars to delerinlnime whether National Transportation Serice. Inc.. and N-lon;ll Bus Siales and easing. Ic.. were ,oint emplovers as was initiall,fuind b the Regilonal I)irecn Inlasmuch as there is no allegation in het 11 1 ;ILll s amilclided thlt te conripanle ire ia single eniploer nor it;1lpCill (lit n! cmiplin t ilCalllls or ciitlentilon )l (he Csidellceemenlded l to pecific coniduLt of Natinlil Bus Sale, and .ealirg. Inc.. Ihkewl c find itii lllnecess ilrs to determine hether the said Iwt orp r;laitloilc Itit cmploxeis. Nlini lr(intlrpriltl S Ili. 231 NIRB 98(0. 5 197'7)Re l ndeiit blased It, Itl , l c nlillal l on I gluled thai hie Ilnefrit lhleiC e 'ould be experided bh all parties nighl he ob lated houldlthe Bonlui t CelIlde no ] nrl rcllsn tsic i a nd econdl that esen if te-- NATIONAL TRANSPORTATION SERVICEUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and b the C(ompa-ny on or about April 15 1977, I make the following:FINDINS OF F(1I JLRISD)( TIONAs recently found by the Board on August 31. 1977.National Transportation Service, Inc., provides dailyschool bus transportation and related charter services un-der contracts with Atlanta area school systems. It also op-erates some general public (route and charter) bus servicesas well. During the past fiscal year, it had gross revenues ofapproximately $1-1/2 million and purchased goods in ex-cess of $50,000 directly from sources located outside theState of Georgia. The Board applying its principles appli-cable to employers engaged in both exempt and nonex-empt operations has recently found that the Respondent'stotal gross revenues exceeded the $250,000 standard andasserted jurisdiction over the Employer's nonexempt oper-ations.4I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2). (6),. and (7)of the Act. In accordance with the parties' agreement. Ifurther find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.11 ALLEGED INFAIR LABOR PR4CTICESA. BackgroundI. Employer's business operations and preliminary unitconsiderationsEmployer's business operations are principally orientedto school bus operations though it also provides bus trans-portation to the general public either on commuter runsbetween Atlanta and certain local cities and factories, orgenerally on charter for private groups. Respondent ownssome 95 school buses which it utilizes in its school busoperations. It operates additionally four transit type coachbuses designed for general public passenger commuting.Board did find that jurisdiction did exist. t uas psihlc thau the Boardwould find such existed only partialls hich affected RepondentC filljudgment as to what form of evidence should he presented with regard particular individuals within groups. Ihe parties thereafter agreed that theinstant proceeding would he governed h he Bard's delermlll.tllon f thejurisdictional issue with reservation h, Respondent or It, riehl to Seek COuIIreview in that matter if in its judg ment such hecame .arr.iit edRespondenl's motion for postponemen t a denied inlml uhll .i, ;il f theparties and heir witnesses were present and in the exercisiing of dlrctln iiwas m slew that the halance should he struck in feror .of the ,.apttire of tilevidence at the earliest momenl Addltollll .a Lconsiderali i .t i Is lthe enC-lerlalned that even if certain emplosec() should esentuitlls he dclicini)lcdto he exempt violation f the Act mihi nonetheless he prcscet uilediscrimination or interference shown II Ito e he een a.c.ttmplilhled iI 111 1igoing campaign in which nonexempt or protected eniplosccs were cllcrt-edl? engaged in pursuit of Sec. 7 rights ncttrlcihbls ith C\CII1P t cIrIplrhcc1 was m view at the tinme Iha( in that exlienc\ .i gccerid tlat i IIhc i licwould he likels required4 ;'altta/l iiriOrltl.l .Srl ./i 2l1 NI RH 98() (1971 l(h Ilrti lrinel ( lp.dril. 123 NI RB 1296 ( 9591As much as 85 percent of its business operations is in pro-viding school bus services in transporting students either toor from school daily or in relationship to extracurricularand summer (educational and recreational) activities forstudents. In all its operations Employer employs approxi-mately 125 drivers. Respondent also operates its ownmaintenance department. It employs 12 service employeeswho perform functions such as gassing and oiling the vehi-cles, and it additionally employs 8 mechanics who main-tain the vehicles. While a few school buses may occasional-ly be used for private charters it is clear that the schoolbuses are principally used in the transport of children tothe various activities. There was no evidence that anyschool buses had been used exclusively for private charterpurposes.As most of the Employer's employees engaged in bothexempt and nonexempt work. the Regional Director in-cluded in the unit found appropriate 5 all such employeeswho performed nonexempt duties for "sufficient periods oftime ...to demonstrate that they ...have a substantialcommunity of interest in the unit's" working conditions.citing Berea Publishing (Coepanlt. 140 NLRB 516. 519(1963). The Employer in its request for review contendedthat this standard was too vague to determine who was andwho was not within the bargaining unit. In its decision, theBoard determined that four bus drivers of Employer areengaged primarily in nonexempt work and included themin the unit. The Board further found that the remainingdrivers were engaged principally in exempt public charterwork for public school systems and do nonexempt privatecharter work only on an occasional and irregular basis.The Board accordingly excluded those drivers from theunit. However. as to the mechanics, service employees, andhelpers the Board found that the evidence was "totally in-adequate" for the purposes of either determining whichemployees perform a sufficient amount of nonexempt workor constructing an applicable standard therefor which wasmore specific than the one set forth by the Regional Direc-tor. The Board therefore concluded that "Any remainingissues as to employee unit placement which the parties can-not resolve will be resolved through the challenged ballotprocedure."2. The Union's extended organizational campaignPierce Jones, an assistant business agent of ChargingParty, testified that it was about 2 years ago that he initial-Iv received calls from Respondent's employees seeking hisUnion's organizational help. Apparently in November andDecember 1975 he held initial but limited meetings withthe employees. After holding off for a period of time there-after and following a research request made of his Interna-tional. Jones finally decided about March or April 1976 toII 11 csititil i reeilenl I th tlc pries, the Region.al I)trct,,r founid a.ppripril.te it Io he all [tIll-tinle and regular p.rt ime drliser. iechan-r sic. eIICC ipllosees Ind helpers emplosed hv Naltionali r.allsportiatiionSer iceO. Ills.. ii its Xti.lnta. (ecr i.t. operations while eng.aged in pros idingii.tcse, nllp s lcrsice. huill extliudll e all other enlpli\o ees. professional.l l cil-is's. gtltds .ind sipir ,orxsrs i. defined in the ct I h Boa.rd noted tihalilC ReColll.al [)iilltoi hls ectludled i, pln clericali, from the unitl a,utpe,, orlld i il pro) ided thi ihel i l c ll 'rs t ,i le si.uhltc to h.allcrie[Jl]( l q 11h o pal\ ho gh[ rc'lCg oIf llat dterlllll,ll)ri569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo ahead with an organizational campaign. It is clear and Ifind that Adolphus Jefferson. an alleged discriminateeherein, signed an authorization card for the Union on May15. Although having some earlier reports, according toJones. reports of employer harassment of employees inten-sified in August with the result that on September 10, hesent a wire to the Respondent advising that "There is stillcontinued union activities in your plant on the part of themajority of your employees": and that "If any employeesare harassed, coerced, intimidated, discriminated againstor if any unjust or unfair treatment is forced on any ofthese employees, we will use every legal method within ourpower to protect them, please govern yourselves accord-ingly." I also take official notice of Respondent's admis-sion in the representation matter that on or about October22, it received a request for recognition and declined recog-nition. The record reveals no history of collective bargain-ing in Employer's operations. Following the filing of a peti-tion, a representation hearing in Case I0-RC-10906 wassubsequently held on November 29 and 30. The RegionalDirector's Decision and Direction of election subsequentlyissed on December 17.3. The alleged discriminatory discharge of AdolphusJeffersonAccording to Jefferson he began employment with Re-spondent about early 1972, initially driving a school bus.hauling students to different locations for various boardsof education. At some point in time thereafter, he wasmoved up to operate a diesel (coach) bus. Thus Jefferson'sregular run at the time of his alleged discharge was drivinga commuter (coach) bus from Douglasville, Georgia, to At-lanta, Georgia, approximately four times a day. He wouldpick up passengers from the general public, collect fares.transport them from one town to another and to variousplaces in between. He also made runs to Carrollton, Geor-gia. Additionally, Jefferson worked charters of differenttypes on assignment by seniority and on rotation which heestimated were about two a week every other week. It isclear that Jefferson occupied one of the four busdriver po-sitions which the Board found to be principally nonexemptand includable in the unit. The parties in their brief do notcontend otherwise. I so find.Insofar as Jefferson's union activities are concerned. Jef-ferson was one of four employees who attended a meetingwith the Union in March. He subsequently attended unionmeetings that were held approximately once a monththereafter. As earlier noted he signed an authorization cardfor the Union on May 15. Jefferson testified he had severalconversations with supervisors in June, July. and August inwhich the Union was discussed. However, some of his testi-mony, despite being significantly.led, was simply confusingin juxtaposition to certain events relating to his tenure ofemployment, which events as well as the conversationswere contravened by Respondent's testimony and other ev-idence. Before proceeding to consideration and evaluationof those conversations, it is warranted to correlateJefferson's development of a serious illness at that time.According to Jefferson it was in June. after starting amorning run, that Jefferson first became ill and requireddriver relief. Jefferson went home and during sleep hadwhat was subsequently identified by a doctor as a seizure.Jefferson testified he had not had this type of illness be-fore. (He did report to the doctor an accident he had theprior year, and that he had on that occasion suffered someform of head injury.) Jefferson returned to work the nextday. and was able to work all that day. When he returnedhome that evening he again became sick and had anotherseizure (later concluded to be epileptic). Jefferson was car-ried unconscious to an ambulance to a local hospital foremergency treatment. At this time, an administering doctorstarted him immediately on Dilantin, a medicine designedto regulate the seizure. The doctor also arranged for him tobe seen later by a specialist at a nearby clinic. Jeffersonwas absent from work for about a week and a half. Jeffer-son testified that he did not report the seizures to the Com-pany though he did apparently question the Companyupon his return concerning insurance and was assured thathis hospital stay and expenses were covered. According toJefferson, he was not actually informed he was epilepticuntil advised by the specialist on September 8. It is clear.however, that the specialist early continued and prescribedadditional regulator' medicine designed to bring the sei-zures under control.It was Jefferson's testimony that he had continued todrive regularly until August 25 when he was discharged.According to Jefferson. during his discharge conversationthere was no mention of his epilepsy. As will be observedinfra, Jefferson's recollection of the dates of his illness andtreatment by the specialist and even discharge are matterscontested by the Respondent and not wholly supported bythe specialist, particularly on dates and earliest advisementof being an epileptic. Jefferson's testimony as to the lastday he worked was also confusing.' After his June hospital-ization, Jefferson again returned to work. He reports thatone morning thereafter he came into work sick and in-formed Respondent's president and owner, Joe Marcantel,who assured Jefferson that he would have driver relief if hebecame ill. On still another occasion Jefferson reports thathe again began to feel bad while actually on a morning runand became "drowsy." He parked the bus at a station andcalled his Employer who, as earlier promised, sent a reliefdriver to finish his route. It is also unclear from Jefferson'stestimony exactly when this latter incident occurred. (It isprobable these incidents occurred in late July'.) Jeffersondid testify that at least on one occasion, sometime in Juneor July, Robert Melson (Respondent's superintendent) dis-cussed with him a transfer to service department and per-formance of the job of gassing buses. parking buses andcleaning them. Jefferson also testified that during one visitwith the specialist doctor, he requested an excusing note so' eflrom ii, tkilg 14)0 nig of )Dilantin. o tablit .d aid 10 rig.l[ 'hcn h,alrhlll, ine iihlci ill h iorlliillg a d Iv at night. through the[r?.llollim o[ , xpcctalistO)i i 1ne ,cca,1ilon. Jcffcrsml thus testicd he wi;l aiked to drie and diddlic ;. ch;llcr Oll Ithe celinig of his dis.charge on August 25 On anoheroiIrca.1onl he tesified thai this Va Ihc last da' he v. ,rked though he earlicrha(d tc tiillCd that ihc wi. illed hi;lk after dlcharge Iand did ork In Sp-Ic,1m}, t pIrlllll C I ChiMlllci F l mll ...s Rluct wd IIo p np g.l ()1 rhu-tmd e c..ihcd thii the l il. dx he dromc .is on Spltcmbher 6 (L.abor );ii11 C t/ ) .cill lcll m]cle m..i lc ie i do chlIrlci. vhich ic did NATIONAL TRANSPORTATION SERVICE571the Company would know the situation and would not firehim. The specialist provided him a note containing thename of the doctor, clinic, and the telephone number forthe Employer to call. The note was subsequently deliveredby Jefferson to Respondent's front office for the attentionof Joseph Marcantel. Respondent's president and owner.sJefferson's testimony in regard to the service job offer byMelson was that he was informed by Superintendent Rob-ert Melson only that he would work less hours than he hadbeen working and at less pay. According to Jefferson hefrequently worked 20 hours a day. However. payroll rec-ords kept by Melson for the last month of his employmentdo not support that recollection.With regard to supervisory conversations about theUnion, Jefferson testified that during the last week of June.Superintendent Robert Melson called him into the officeand told him to have a seat and shut the door behind him.Jefferson asked Melson what did he want to see him about.Melson said he wanted to talk to Jefferson about this unionthing: and according to Jefferson said "I heard that FredMatthews and Ron Howard and Louella Jarrett had some-thing to do with it, and he heard I Was trying to talk withthem on the Union." Jefferson denied knowing anythingabout it. Melson told Jefferson on that occasion that bythat evening when he came off his run, Jefferson should tellMelson who was involved with the Union. However, ac-cording to Jefferson when he returned that afternoon. Mel-son was not there.According to Jefferson a second conversation with Mel-son occurred which he placed in the middle of June or Julyin the latter's office. On that occasion Melson told Jeffer-son that he knew Jefferson had something to do with theUnion, about signing the card. Jefferson again said he hadnothing to do with it. According to Jefferson. Melson alsotold him that if he would not tell Melson who was involvedwith the Union and who was the leader of it, he did nothave a job. Jefferson also testified as to a third conversa-tion concerning the Union which reportedly occurred onAugust 25, the day he asserts he was discharged. Jeffersonrecalled there was a drivers' meeting that morning and thathe talked to Mr. Marcantel prior to the meeting. Marcantelstated to him that since he had been working with theCompany a long time and they knew each other. whydidn't Jefferson level with Marcantel about the Union. Jef-ferson replied "I didn't know nothing about the Union."Marcantel then said to Jefferson that he knew Melson hadtalked to him about it. Jefferson replied he had talked toMelson but he had not signed a card or said anything tohim about the Union. According to Jefferson. Marcantelsaid he had a card with his name on it. Marcantel told himthat if he would tell Marcantel who was involved in theUnion, Marcantel would offer him a dollar increase andraise him up to $4.25 per hour. At that point Marcanteltold Jefferson that it was time for the meeting and they leftand attended the meeting. After the meeting was over.while employees were sitting around. Marcantel mentionedto Jefferson that he wanted to see him when he got back tothe shop and Jefferson told him he would stop in. WhenJcfferonl) Added in hlli, :, h dslll I [1n 1'. ' ",it al ll \ dCIic,,L.' \ d Id I, k%iil tell .i abouIl l,1l th in , I,. "r ,, slth lc-Jefferson arrived. Marcantel told him he would be back ina few minutes. However. Jefferson waited for about 2hours. During the conversation that was eventually held.according to Jefferson, Marcantel asked him if he wantedto accept the dollar an hour to which Jefferson replied es.but he did not know who was involved with the Union.Marcantel told Jefferson that if he did not tell him who itwas he would fire them one by one. According to Jefferson.Marcantel also mentioned the names of Fred Matthews.Ron Howard, and Louella Jarrett. Jefferson told Marcan-tel that if he wanted to he could go ahead and start withhim. According to Jefferson, Marcantel at that point toldhim that he was fired, and told him to return Friday to pickup his check. Jefferson testified he subsequently received acall in September from Robert Melson to come in and do acharter, which he did, and was then instructed to go outand pump gas. As indicated whether Jefferson worked inSeptember or was discharged on August 25 is contested bsRespondent. That Jefferson's own testimony in certain re-spects thereon on the record was itself confusing has beennoted.In attempted support of Jefferson's account. GeneralCounsel introduced the testimony of Addis Parham whichwas to the effect that he observed Jefferson gas buses I daywhich he recalled as being the day before September 9.because on this day, Parham had an accident and he hadnever seen Jefferson gas buses before. However Parhamalso testified he had taken over the Douglasville commuterroute on the occasion of Jefferson's illness and recalledthat Jefferson had trained him on the route the day before.On cross-examination. his testimony became less convinc-ing in that he believed that he had observed Jefferson gas-ing buses in the early part of the week in question, on aMonday (Labor Day) although he did not recall it as beingLabor Day. Cross-examination also established that Par-ham had been recently discharged for a reported conflictof interest following a filing of an $800,000 lawsuit againstthe Company. Parham further admitted that within amonth prior to the hearing, he had stated to other employ-ees that he was going to put the Company out of business.Although not the subject of the complaint allegations, buturged and received as background. Parham also testified toa similar conversation he allegedly had with supervisionconcerning the Union in the month of June. According toParham. Marcantel told him in his office that he had heardParham was involved in the Union. Parham testified thathe pretended he did not know anything about it as theUnion was not ready to present itself. Marcantel told himthat he knew about the meetings that employees had heldin different areas, including parks and people's houses. andasked if he was involved to which Parham had replied no.According to Parham, he asked Marcantel if he was threat-ening him and Marcantel replied he was not. Parham testi-fied that the line of questioning was carrying him to believethat if he did not give Marcantel the information he want-ed that Marcantel would take some action against him.According to Parham. Marcantel actually told him that hecould be fired, that Marcantel did not want a union in hiscompany and he would do anything to keep it out. Furtherexamination established that the first time Parham advisedthe General Counsel of this conversation was at the da of 572DECISIONS OF NATIONAL, LABOR RELATIONS BOARDhearing, though Parham asserted he had told BusinessAgent Jones following his accident when he got out of thehospital (thus sometime after September 9.)Respondent presented the testimony of Dr. James Dun-fee whose specialty was internal medicine but who was in-volved in a residency training program in neurology atEmery University during material times. The program in-cluded service at Grady and V.A. hospitals. Dr. Dunfee'speriod of service in the program was from July I to De-cember 31. He was at Grady Hospital four times a monthplus being present at a nearby clinic every Wednesday.Dr. Dunfee recalled seeing Adolphus Jefferson as a pa-tient about the end of July. (I find that the weight of theevidence is tha: he had seen Jefferson by Wednesday, July28.) Dunfee recalled that Jefferson had been referred fromthe Grady emergency room with a history of grand malseizures for which he had been initially put on Dilantin, aregulating drug. The initially attending doctor had orderedsome tests and referred Jefferson to the neurology clinic.Dr. Dunfee recalled that Jefferson had described incidentsthat indicated Jefferson had had one or two episodes previ-ously in his teens though Jefferson just described the spells.Dunfee testified that on either a third or fourth visit, Mr.Jefferson's wife had described similar spells as having oc-curred in the early 70's. According to Dr. Dunfee, fromJefferson's history and from the lab work that had beenordered in the emergency room he concluded that Jeffer-son was subject to grand mal seizures and was definite inhis testimony that he told Jefferson this the first time hesaw him. According to Dr. Dunfee he prescribed the addi-tional drug Phenobarbital and refilled the Dilantin pre-scription which had been started in the emergency roomexplaining the former drug is a second level drug designedto bring seizures under control if the first prescribed drugdid not appear to be succeeding. Dr. Dunfee also explainedthat if Jefferson had a grand mal seizure he would loseconsciousness, and further testified that Jefferson was nev-er well controlled on Dilantin or Dilantin and Phenobarbi-tal. Dr. Dunfee's recollection was that he had not calledthe Employer but rather Jefferson had asked how his Em-ployer might contact him. He confirmed giving Jefferson anote with the necessary information and requesting thatJefferson have his Employer call him at that number Dr.Dunfee recalled that it was after about the first week thathe had treated Jefferson that the Employer called him forthe first time. In the interim, Dr. Dunfee discussed thepatient's history with the head of the department who con-curred that they could not let Jefferson continue to drive abus and that he should not drive a car. Dr. Dunfee testifiedthat on the occasion of initially speaking with the Em-ployer about Jefferson he informed the manager (whosename he could not recall) that Jefferson could not drivebecause of his seizure disorder, that he could not drive abus and should not drive a car, but that he could do otherwork. According to Dr. Dunfee, he also informed the Em-"11mthvcver. Buslncs, Agent Jes testified cncralk tihat quite ;1 co' cmIIployces including Pa'rhaml hd tld Imil l sI ut3 thc ('rlllp\ i ll hlc iCiiIlllltherm hccaus, of the I nll Ill i1 June lleC.lllg 1 is oled thal ,irli,'hnl'tcotiniTlo doe nt upporit .Ionc, iI term,. of .l1vn hi- topoil 1o .iones. ,.ployer that if the medication controlled Jefferson's seizuresand he was seizure free for 6 months then he could startdriving again, but that before that time it would not be safefor him to drive. The closest that Dr. Dunfee could placethis initial conversation was on a Wednesday in early Au-gust (the first Wednesday in August 1976 was August 4).According to Dr. Dunfee, he recalled two additional com-munications with the Employer. In either September orOctober he was asked for a letter stating that Mr. Jeffersoncould not drive. Dr. Dunfee recalled that by that time Jef-ferson had told him that he had been fired. Dr. Dunfeetestified that he wrote such a letter and sent it to the Em-ployer. In late October. he received another call from theEmployer who advised they had not received the letter andrequested another. As Dr. Dunfee was leaving the programat the time and the case had been discussed with anotherattending doctor, he suggested that they get any additionalletter from the latter. Dr. Dunfee recalled that the Em-ployer informed him at the time that they had given Jeffer-son a second job and that Jefferson had just not shown up.Respondent's president and owner, Joseph N. Marcanteltestified that Jefferson had told him sometime earlier thathe was having some medical problems but that he did notknow exactly what they were. On that occasion Marcanteltold him to get the doctor's name and number and have thedoctor call him. Marcantel subsequently received a notefrom Jefferson and testified that he placed the call to Dr.Dunfee on Wednesday, August 4 at 8:30 a.m., at the GradyNeurology Clinic. Dr. Dunfee told Marcantel that he hadseen Jefferson and was running brain scan tests; and thatJefferson had had seizures that had gone back to 7 years ofage: and some others in 1971. Dunfee told Marcantel thatJefferson's condition is such that he should not be drivingand asked didn't Marcantel have something else, a clericaljob or something Jefferson could do. Marcantel told Dr.Dunfee that he really did not have anything for him at allbut he would have to make something. Marcantel askedhow long it would be. According to Marcantel in this ini-tial conversation, Dr. Dunfee told him he really could notsay: but that there was no reason the man could not driveonce the medicine was regulated.i°According to Marcan-tel, Dr. Dunfee did tell him that the medicine, until it wasregulated. was as dangerous as the seizures, as too littlewould allow continued seizures and too much would causea blackout. On the same day, Marcantel had a meetingwith his superintendent of transportation, Robert Melsonand maintenance superintendent Ted Carpenter. Marcan-tel informed Melson and Carpenter what he had been toldby the doctor, essentially that Jefferson should not be driv-ing: that as soon as the medicine was regulated Jeffersoncould return to driving and that he wanted Jefferson towork in the service department with the same hours andsame pay. Marcantel testified that he in fact created a posi-tion for Jefferson as he did not need anyone in service atthe time. According to Marcantel, Jefferson worked only Iday in service on August 9 and left.Superintendent Melson confirmed that Jefferson at theIM M.ll nlc. I usi. 1t l 1n l, lt the d ciot r a.t hat lilie hald stlted thatIcl Il ln had.l lI id ral eiZilr e, I rol his , nit ea.rlier personal experilelceIII dI lxII1C i 11 iln lhtl.,ll. ;11d Cll Uitlh ;InlLe. It UraI his understiandinIliT cilld ti i l itlrc., aslL epdilcpr. NATIONAL TRANSPORTATION SERVICE573time was the driver of a commuter run from Douglasvilleto Atlanta. He confirmed that Marcantel reported to himthat Jefferson was suffering with seizures which he had hadsince childhood and that the doctor had advised againstJefferson driving until his medication could be regulated ashe could have a seizure at any time. In their meeting. it wasdecided that Jefferson would be transferred to service de-partment until the medicine was regulated. He was to workthere with the same number of hours. 8 hours a day,. 5 daysper week and at the same rate of pay. According to Mel-son, Jefferson last worked on his regular job on August 6.Melson confirmed that Jefferson worked I day (August 9).in the service department and did not report any more nordid he call in to report absence. Melson introduced busi-ness records (kept for payroll purposes) showing the hoursworked by Jefferson on commuter runs and charters dur-ing this period. The records confirm that the last 2 daysJefferson worked on both were on August 5 and 6 (Thurs-day and Friday). During the period July 12 through Au-gust 6, the record shows that the commuter runs Jeffersonworked were regularly 4 to 5 hours with the exception ofWednesday, July 28, at which time it was 3.0 hours andFriday, July 30, at which time it was 2.8 hours, thus indi-cating that normal runs were not made on those days. Dur-ing the same month's period of time. it shows that the totalnumber of hours worked rose from approximately 8-1,' 2hours to approximately I I hours a day. The same recordalso establishes that for the biweekly period for the weeksof August 9 and August 16, Jefferson was paid 6.8 hoursfor service and 2.0 hours on a charter. Melson explainedthe latter charter payment as being due for one performedin an earlier week though not paid which was not an un-usual occurrence." The same period establishes that Jeffer-son received $6.50 for attendance at a driver's meeting heldon August 25. Melson explained that Jefferson was calledto attend that annually held meeting in preparation of thecommencement of the school year because he was still con-sidered an employee though not active. According to Mel-son on the same day that he learned that Jefferson wassuffering with epileptic seizures, he was taken off the run.However he confirms that on August 5 and 6 Jeffersontaught the route to Parham who was assigned to take overthe run.Marcantel also testified that he had a second conversa-tion on the following Wednesday (August I) with Dr.Dunfee to obtain a clearer idea of how long Jeffersonwould not be able to drive. Dr. Dunfee advised Marcantelon that occasion that it usually took 30 to 60 days to makesure that the dosage was right. Marcantel had a third con-versation with Dr. Dunfee on either August 18 or 25. Heexplained his reason for making this call was that he wasconcerned about Jefferson. The Company had recently re-ceived a call from a Congressman's office concerning acomplaint by Jefferson that the Compan) would not givehim workmen's compensation forms. On that occasionMarcantel called Dr. Dunfee to see if Jefferson's illnesswas work related as Dr. Dunfee had earlier indicated itlitt eicir 11I I ,ted lat Iecffelioll Iu i dc.,ribcd oii one t.i ,,al l 1l1ltiafter tic had Iniall. i eenl heliId off h is icA.lla r ill r iev Ih .kii I'k d.,chirler hcfore prformilp crx itc ,,rkstemmed from childhood. e wanted to know wh, Jeffer-son would do the above and if Dr. Dunfee could shed somelight. According to Marcantel, Dr. Dunfee related they hadbeen having some problems with Jefferson and had senthim to a social worker for some reason that he did notelaborate on: though he indicated the Company was prob-ably getting part of that. Marcantel inquired should he givehim the forms and Dr. Dunfee replied to do so if it madeJefferson happy but that he did not have a work relatedproblem and it would not do him any good.'2Marcantelinquired whether or not the head injury of a year ago couldbe the cause and Dunfee told him that was not his problemsince Jefferson had episodes earlier.Melson confirmed there was a call from aCongressman's office over Jefferson attempting to getsome workmen's compensation claim forms and a com-plaint that the Company had refused to give the forms toJefferson. According to Melson he advised the caller tohave Jefferson come over to his office and he would givehim the forms. (Melson did not deny the reported testi-mony of Jefferson that when Jefferson made an inquiry ofhim about workmen's compensation being applicable thatMelson had emphatically replied it was not.)Maintenance Superintendent Carpenter essentially cor-roborated both Marcantel and Melson. Additionally, Car-penter testified that he had had Jefferson work in the ser-vice department on August 9 (Monday) and had startedJefferson on punching a timecard. Respondent producedthe timecard which shows that Jefferson punched in onAugust 9 at 6:34 a.m. and worked until 1:25 p.m., for 6.8hours. Carpenter testified that it is about 6:30 a.m. that theunits begin to roll out. He did not have a conversation withJefferson on that day as to what Jefferson's duties were tobe as Marcantel had told him that had already been takencare of: and because frankly, service really did not needJefferson at all. The position was just being made for him.The decision had been made by Marcantel and Carpenter'sopinion was not sought on it. However, Carpenter did askMarcantel how many hours Jefferson was to work and wasinstructed b Marcantel that Jefferson was to work 8 hoursa day without pay change (thus at a rate higher than otherservice personnel). Carpenter also testified that in the con-versation he had with Marcantel and Melson in the weekbefore. he was told that they had to do what they had todo. and they had to do it relatively soon because ofJefferson's physical condition. Carpenter testified that Jef-ferson did not run a charter that day although I noteCarpenter's other testimony that he does not usually reportfor work until 7 o'clock.Marcantel testified that he did see Jefferson at the driv-ers' meeting on August 25 (thus probably after his thirdcall to Dr. Dunfee). After the meeting he spoke to Jeffer-son and asked what he had been doing and Jefferson saidthat he was trying to get himself together. Marcantel toldJefferson at that time "You're going to have to swallowyour pride, ou've got to be working, you can't make it ifyou don't work." "I told you we ould take care of youI Ic ro .I , t I .JII forl I I.it I.,dtc L1iiI fo.r iitcniIplo\ ullenL htic-it d Jl el lt.d edlle ie d ell l .J JO ~,!11~ L t 21 hI ad ptll Lied .I. I lfkl llll llelIl ii II ivc [ i. .mllc c D)etc tiel lie ld rcclxcd IotaI., dl.hi l, bhetiefitsrdel , -ctii .tcilrll p\1'r ,II 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDand we will." Richard Browning, an employee who regu-larly drives a bus but who (along with two others) has someon-the-road supervisory responsibilities over all other driv-ers, viz, to insure that drivers remain on their route, testifiedthat he was present at that drivers' meeting and had ob-served Marcantel come out of the meeting with his armaround Jefferson's shoulders. Browning overheard Marcan-tel say, "You don't worry about driving, because we got ajob for you. we're going to take care of you." Browningobserved that Jefferson had tears in his eyes. Browningrelated that it was common knowledge in the shop at thetime that Jefferson had seizures and was very sick. Signifi-cantly. Browning had never heard that Jefferson had beenfired. Maintenance Superintendent Carpenter testified thathe observed several employees standing on the steps of theelementary school where the drivers' meeting was held andthat he asked Jefferson on that occasion why he had notworked in the service department any more and asked himto come back. Carpenter told Jefferson he knew he hadsome problems but that he would work with him until hegot them worked out. Carpenter also testified that Jeffer-son was visibly upset at the time.Melson testified that on September 9 Jefferson came into get certain insurance claim forms filled out. On thatoccasion he also inquired why Jefferson had not beenworking. According to Melson, Jefferson told him at thattime, "He was not going to work in service department fora year when he could be driving." Marcantel testified thathe last saw Jefferson on the occasion when Jefferson cameinto the office about the end of September or early Octo-ber. According to Marcantel, Jefferson came in about 9 to9:30 a.m. and was upset, saying he wanted to drive a busand felt he was being deprived of it. According to Marcan-tel, Jefferson on that occasion stated that he had never hada job in which he felt important but that he really likedbeing a busdriver and felt he was cut out to do it and thatif he could not drive he was not going to do anything.Marcantel tried to assure Jefferson that he would just bebiding his time (if he returned to work) and that he wouldbe able to drive again: but Jefferson replied. "No I'll driveright now or I'm not going to drive at all."Marcantel testified that Jefferson has never been fired:that no termination paper has ever been made out for himas is required by law on discharge: that he was alwaysconsidered a driver temporarily transferred to another de-partment; that his classification and seniority is still as adriver on leave of absence in another department: and thathis name still comes out on a computer printout of employ-ees. Marcantel also specifically denied ever having any dis-cussion about a labor organization with Jefferson and de-nied that he had ever made any promise of a wage increaseif Jefferson would report any information concerning thelabor union to him. He further denied making any threat tofire Jefferson for failure to provide such information, eitheron August 25 or any other date. Melson also denied everdiscussing the Union with Jefferson either interrogatinghim about a union or who was involved with the Union oras to any information concerning anyone involved in theUnion.Jefferson called on rebuttal testified that he actually per-formed as a driver on his route on his last 2 days (Thursdayand Friday) August 5 and 6 and that the Company wasaware that he drove. Additionally, he testified that hedrove alone the charter trips in the afternoon of those days.He testified also that he took a charter out on the followingMonday from a hotel to the airport and that when he re-turned Melson gave him a timecard to clock in. He alsotestified that he had not ever been told by Dr. Dunfeespecifically that if he had a seizure while driving, uncon-sciousness was possible. Significantly, Jefferson did notdeny the job offer conversations testified to by Mr. Mar-cantel. Parham called on rebuttal confirmed that Jeffersondid the driving while he was being trained on the route andthat he did not drive with him on the charters on thosedays. However, Parham's testimony significantly revealedthat it was his understanding even at that time that thereason why he was taking over Jefferson's regular routewas because Jefferson was epileptic.Contentions of the partiesIt appears that General Counsel's Position is in view ofall the evidence that Jefferson was constructively dis-charged when he was taken off of his route and assignedmenial duties servicing buses at less pay and less hours.The Respondent contends that it is abundantly clear fromthe record that Jefferson suffered an unfortunate illnesswhich limited his ability to drive a vehicle and has im-paired both his memory and his best intentions. Respon-dent asserts it made every effort to accommodate Jeffersonto preserve his job security and sensitivity at an earlierpoint in time and that these efforts to assist him were notrecognized for the good intentions they represented.Analysis, conclusions, and findingsThe testimony of the Company's witnesses was clear,consistent, and mutually corroborative. In addition tobeing plausible, that testimony was supported by companyrecords kept in normal course of business. Its positionfound substantial and independent support in the disinter-ested testimony of the attending specialist, Dr. Dunfee. Itis clear beyond question, and I find, that Jefferson, duringthe months of June and July, was visited with a maladysubsequently identified as grand mal seizures, which occa-sioned his doctor's recommendation on or about August 4and the Company's acquiescence in that determinationthat Jefferson should not be allowed to drive a bus untilsuch time as his seizures could be brought under control byregulated medicine. Without again summarizing all of theevidence aforesaid it is clear and I find that what is por-trayed herein is a case of an individual who had found hisniche in life with strong motivation to be a busdriver andwho, because of unfortunate intervening illness, was frus-trated in being prevented by his illness from doing so. Inmy view whether the Employer did or did not allow Jeffer-son to do any driving for a short period after learning thathe was subject to dangerous seizures is not the controllingpoint in this matter. The conclusion which seems inescapa-ble from the foregoing facts is that for the safety of himselfand others, who would be passengers on buses, Jeffersonhad to be removed from his driver responsibilities at least NATIONAL TRANSPORTATION SERVICE575temporarily while his illness was treated. The evidence isequally clear and convincing that Respondent made effortto continue Jefferson in its employ. I thus conclude andfind that General Counsel's contentions that the evidenceshows that Jefferson was constructively or discriminatorilydischarged on or about August 25 is wholly unconvincing.I shall accordingly recommend that the related 8(a)(3) and(I) complaint allegations be dismissed.With regard to the other allegations of 8(a)( I) interroga-tions, promises of benefit etc., as testified to by Jefferson Ihave earlier noted that those incidents described in the sec-ond conversation attributed to Melson and particularly theconversation attributed to Marcantel were tainted withleading questions, while I have noted that some leadingwas primarily as to time of occurrence and in the mainwithout objection, it is nonetheless clear that Jefferson'srecollections of this period of time, and particularly as tothe conversation allegedly held with Marcantel were in itsmajor elements confused not only as to time but as to cir-cumstances attendant to the event. Thus as of August 9.the last day that Jefferson actually worked for Respondent.apart from his paid attendance at a drivers' meeting onAugust 25 (which only supports Respondent's contentionthat Jefferson was not discharged) Respondent had beenrequired to temporarily relieve Jefferson of his regulardriver duties because of the nature of Jefferson's illness.Incontrovertibly Jefferson's seizure illness was serious, andlikely to have been at least generally known by Jefferson atthe time as it was to other employees. though not presentlyso recalled by Jefferson. The fact is that Respondent atthat time made other work for Jefferson, which Jefferson,for his own reasons and in his condition found unaccept-able and rejected by leaving the job. Nonetheless. Respon-dent for its part repeatedly and publicly encouraged Jeffer-son to return to the job it had created solely for him. Suchconduct is incongruous with the concurrent alleged threatsby Respondent to discharge Jefferson either on or aboutAugust 9 or later on August 25; and seemingly so to thepoint of rendering a likelihood that such conversation asever having occurred, simply implausible. In contrast, thetestimony of Respondent's witnesses in denial of same wasclear. More significantly, such denial was persuasive in itsconsistency with Respondent's other visible conduct to-ward Jefferson. Finally I can detect no reason in their testi-mony, demeanor nor in the totality of the evidence pre-sented before me to discredit Respondent's witnesses. Incontrast, even making some allowance for the unintention-al effect of Jefferson's illness on his memory, the fact re-mains there is evidenced in his account a not insubstantialdistorted recollection of the events of that period. I neces-sarily conclude and find that Jefferson's testimony in sig-nificant degree was clearly unreliable in regard to certainof the alleged conversations he had with his superiors, par-ticularly observed so in regard to that with Mr. Marcantel.Having thus determined that Jefferson's testimony wasshown to be unreliable in part to a substantial degree, inthe absence of some convincing corroborative testimony asto the other alleged conversations. I further conclude andfind that General Counsel's proof in support of same isweakened and has likewise failed to either convince me orto preponderate under the circumstances. Accordingly Ishall recommend that these allegations be dismissed intheir entirety as well.4. The issue of exempt or nonexempt status of allegeddiscriminatees Ronald Hall and Fred D. Matthews. Jr.Ronald Hall was hired in July 1974 and worked for Re-spondent for approximately 2 years as a part-time serviceemployee in its maintenance department. Hall's responsi-bilities were at the time apparently generally limited togassing buses, cleaning buses and checking oil. On Septem-ber 7. Hlall was promoted to a mechanic trainee status withfull employment but placed on probation for 90 days. Hewas assigned responsibilities in Respondent's preventivemaintenance program. This promotional opportunity wasmade available to Hall by maintenance superintendentTed Carpenter. Although he made the job opportunityavailable to Hall, Carpenter considered that Hall did nothave the necessary experience to be a mechanic trainee.Accordingly Carpenter gave Hall time to reflect on accept-ing the position: and on Hall's acceptance subsequentlyCarpenter provided Hall with some on-the-job training. asdid some of the other mechanics. Carpenter additionallymade out a checklist of duties that Hall was to follow.?3The list was subsequently generally adopted and put in usefor all service personnel. Hall confirmed that he regularlyworked on all of Respondent's yellow and black schoolbuses and four other transit buses which he described as"blue birds" or flat face city buses and GM diesels. Hall'sresponsibilities also included running errands for parts asrequired. All but 4 of Respondent's approximately 99 buseswere school buses used primarily in the group transport ofchildren to and from public school and related activitiesfor the Atlanta, Georgia, Board of Education and otherregional school systems. All but 4 of Respondent's approxi-mately 125 drivers regularly and primarily drove schoolbuses. There was no evidence that any of the school buseswere used exclusively for charter service. All the buses re-ceive periodic maintenance service, usually monthly. Itnecessarily follows that a very high percentage of Hall'stime was regularly spent on preventive maintenance assign-ments on school buses.Fred D. Matthews, Jr., is clearly evidenced in the recordto be primarily a school bus driver. His responsibilitieswere to drive daily a school route, two trips a day, in themorning and the afternoon. Matthews also drove charters,sometimes for a Board of Education, sometimes for privatebusinesses. Matthews testified that when school was closeddrivers rotated on charter assignments. He would receiveabout two a week; however, he testified that most of thesummer charters were with parks and recreational activi-ties and involved the transport of students and children tothose facilities.As noted earlier the Board has held that bus transporta-I lie i dline.atcd tie ccral ;lreaI u, to I hich flup I i,o xcrc to hechckcJ.: pIl-xidcd fo rlc of 111 eanerr;1d uh ,,f Ihc £l;hl checsk of.t .1,ll. 11,.ttl;tIll .,1 of '.1tC CI. IlgIhlCll_ , .1 f l t holl 1 feIl ,ItC[ inIcCrlln Ilidcr,.llrl.lc: Ill .llt,ttll do IIIInLe. iN d 1;Lilthc,: lrcr.l il dlC .-trl.ll xin11i, w t1} ,lCltllurc.il : .ln ;t11iin dr,.cr i oid. Slo nn idn<> wd iih mih-( Ic. hin,,ln in1c ,11 ,nil filter ii, direc tl 576DECISIONS OF NATIONAL. LABOR RELATIONS BOARDtion for public school children is intimately related to pub-lic education, an exempt governmental function and em-ployers who perform such functions for public school au-thorities are exempt from the Act. Accordingly, in theearlier related representation matter, the Board has de-clined jurisdiction over Respondent's operations insofar asthey involved the transportation of public school children.The Board has further specifically found that all ofRespondent's school busdrivers were engaged principallyin exempt charter work for the public school systems anddo nonexempt private charter work only on an occasionaland irregular basis. The Board accordingly excluded suchdrivers from the unit. The evidence presented in the recordmade before mie supports and continues to warrant theconclusion that Matthews at all material times was princi-pally a school busdriver and as s:lch. was one of the ex-empt employees under the Board's prior holding. I sofind.'4However as earlier noted the Board made no deter-minations with regard to the exempt-nonexempt status ofmechanics, service personnel. or helpers.The complaint alleges that Respondent discharged andthereafter failed and refused to reinstate Fred Matthewsand Ronald Hall on October 20: and that the said dis-charges were discriminatorily motivated and constitutedunfair labor practices affecting commerce within the mean-ing of Section 8(a)(3) and (1) of the Act. The complaintalleged some additional conduct directed at these employ-ees as violative of Section 8(a)(1) of the Act. At hearing Iexpressed being troubled by the issue of whether theremight be a violation of the Act should the evidence warrantconclusion that certain exempt (particularly dual function)employees were discharged while engaged in concerted ac-tivity with other nonexempt employees who were protectedby the statute in that concerted activity. General Counselin his brief simply contends that both Hall and Matthewswere regularly and sufficiently engaged in duties whichwould not fall under the exemption standard assumingadoption of the Regional Director's decision and thus con-tends both are not exempt employees. Respondent contra-contends that both Hall and Matthews are exempt employ-ees as Matthews is an exempt school busdriver and Hallwas principally working on preventive maintenance ofschool buses. Respondent has also addressed itself to thequestion raised at hearing and contends that the basic issueis presented and resolved by the Board in Waukegan-NorthChicago Transit Company, 225 NLRB 833 (1976). There.Respondent notes, the Board dismissed all complaint alle-gations involving interrogations and discriminatory dis-charge of "exempt" employees who worked for a companywhich also employed "nonexempt" employees. Respon-dent points out that it was only when the illegal conducthad direct application to both "exempt" and "nonexempt"employees (an invalid no-solicitation rule in that case)that a violation was sustained.Preliminary issues for resolution would thus appear to bewhether the nature of Hall's employment was such as towarrant the conclusion that he is an exempt employee; andif so, whether the Board's holding in the "Waukegan" case14 4' allonal~ l'ralpwrilttt ... Srv/(t.. J .ipffltltis to be concluded as dispositive of all complaint allega-tions relating to Respondent's conduct directed at Hall andMatthews with the result such complaint allegations mustbe dismissed: and if not what issues remain for determina-tion.In the earlier related representation matter, in agreementwith the parties. the Board has found an appropriate unitwhich included all full-time and regular part-time drivers.mechanics, service employees, and helpers employed byRespondent in the unit. However, as noted, the Board hasalready viewed Respondent's operations and concluded itsoperation of providing bus transportation for public schoolchildren was intimately related to public education, an ex-empt governmental function, and declined jurisdictionover the Employer's operations insofar as they involved thetransportation of public school children: further concludedthat the school bus drivers are engaged principally in ex-empt public charter work for public school systems and dononexempt private charter work only on an occasional andirregular basis and consequently excluded them from theunit.5As to the mechanics, service employees, and helpers,the Board found the evidence totally inadequate for thepurposes of either determining which employees perform asufficient amount of nonexempt work or constructing anapplicable standard therefor which is more specific thanthe one set forth by the Regional Director as set forth inthe Board's holding on dual function employees in BereaPublishing Company, 140 NLRB 516, 519 (1963)) 6 It thusappears that essentially the test for determination of Hall'sstatus in large measure is to be determined by whether hespends a "sufficient" period of time on nonexempt work,which under the cited Berea case holding need not be hispreponderate work interest any more than is required ofregular part-time employees. Neither the parties' briefs normy own research has led to more definitive authority in thepublic-private charter bus field. However, the test does re-quire sufficient work time support for the conclusion of asubstantial community of interest with unit employees. Inits treatment of dual function agricultural employees, theBoard has excluded dual function employees as exemptagricultural employees, if the latter's nonagricultural workis "too small a percentage" of their annual total work time,Light's Tree Company, 194 NLRB 229, 230 (1971), citingN.L.R.B. v. Kelly Brothers Nurseries, Inc., 341 F.2d 433 (2dCir. 1965). In the latter case the court, in disagreeing withthe Board's earlier conclusion that certain dual functionemployees were not exempt, concluded and held that suchemployees were realistically in the main performing ex-empt work 7 and thus exempt from the Act. Superinten-' Ntlai,n / ,l latrloaln Sia 'l/ I .l 231 Nlt.RB 980 (1977). citingR, l /h I./m'. h In. 224 N .RB 203() (1976)Ihe Regiionlall [)irecor included Ill such emplosee who perform non-cxenpt dunlle "for sufficient period, of time to demlontrite that theh.i Ic ia uhstiantil cOnllmunll t of interest in the unit's working condi-n oh -,I eltillCl; ted for duLl unction eplof cspp.rcnil ill the court's xmew ceritain of te emplo cee, performed ex-elpt Irk o,er M) percent of the inne The Board itself has excluded fronmu1111 1a isop crv : hlch slpent 0 percent f its time mainltinin g equipmenticed h,, ecklllpt elnplo ecs "cIe;inlng. repairing and construtllng theI p ll i. plo c ,, steil of at era,,, in farmring perationil although regard-iln the I.>iic .a heconn g ciloe h, irtue o the rem ningi 2t) percent of theirII111C s1pc ll O IIt n Illliltg equipment used h noneenmpl emploee,le,, ( , t, l h Ior llr, l I)r,ii 164 NLRB 11 76 1177(1967} NATIONAL RANSPORTATION SERVICE577dent Carpenter estimated that Hall's exempt work amount-ed to 95 perccent. Fair conclusion to that effect iswarranted from the facts of record that Hall regularly didbus preventive maintenance on all of Respondent's ap-proximate 99 buses, only 4 of which are predominantlyused in nonexempt private charter work, even making al-lowance for his additional duty of running errands (on aproportionate basis) and other nonexempt work factors.'8The conclusion seems inescapable that Hall's work was pri-marily and realistically incidental to work determined to beexempt by the Board and consequently itself exempt. Itappears, and I find, that Hall is primarily engaged in ex-empt work and is excluded from the unit as an exemptemployee. I next turn to Respondent's contention that in-asmuch as both Hall and Matthews are exempt employeesthe complaint allegations insofar as they relate to Hall andMatthews should be dismissed.In support of its contention that the complaint allega-tions as to Hall and Matthews should be dismissed theRespondent has cited WHauAcRan-North ('hicaw o Iran.lit(onzpan 225 NLRB 833 (1976). In that case the Adminis-trative Law Judge found that the Respondent had discrimi-natoril) discharged two school busdrivers in violation ofSection 8(aH3) and (I). On review, however, the Board sim-ilarly concluded, as in the earlier representation matter re-lated herein. "that the Respondent's school bus operation.operates primarily in aid of local communities and of thestate in the field of education and is so intimately related tothe school district's function as to warrant finding that itsoperation is in effect a municipal function." The Boardwent on to dismiss the complaint "insofar as it alleges un-lawful conduct directed against employees of Respondent'sschool bus operation." The Board thereupon dismissed the8(a)(I) and (3) allegations relating to the discriminator!discharge of the two school busdrivers and also an 8(a)( I)allegation as to interrogation of one of the same. However.it is noteworthy that where the conduct of the mploerextended in effect an overly broad no-solicitation rule toencompass all drivers and was not confined to school bus-drivers, the violation of the Act as found b the Adminis-tratie Law Judge was upheld by the Board. Hlowever. itappears the Board left undisturbed discriminator! unfairlabor practice findings by the Administrative Law Judge asto two employees who worked as bus mechanics on transitand school buses. Significantly however, the mechanicswere part of a unit apparently recognized b' Respondent(,nsidcratl in if tc prpori n o f r , re.ctltic, frui i [ull{IC t hIlltrin rclalt ln t) puhlih ch.irir ch ta m r¢,cntlue, u.,uld not ffcal .i llld IIpcrccnLigc hc.oird hiT ftilII d Inrld Ic t tC iL l A /I t,. t II ti l i t/ ,{l lltllllnct.i C if hu'\c pr.i t'Cd h x Citl.la lll of 11 le t ,.it l \I r CI ti,.liijd ,/III nti.rac Ihe hl high prcicnt.lagIn hat caisc, ni til, ti. tic ,i\drilllhimi. c I u .iItdc 1,td lt,tl 1 h i ,t Iemployer hid w1ol.lclJ Se t.uil 1) h rcflllnt t0 Iciltr.ll i,ic ril itkcl .lidfor 25 years and it did not appear to what extent the me-chanics had subsequently performed work on the schoolbuses. In the instant matter the Board has clearly indicatedthat the extent to which the mechanics and service person-nel are engaged in nonexempt work is to be the controllingfactor. National Transportation Service. Inc., 231 NLRB980. 981 (1977). See also R. & E. Transit, St. Louis. aI Dii-wion of American Transit, Inc.. 229 NLRB 959 (1977). ' Inremanding the latter case to the Administrative Law Judge,the Board noted that there was no evidence regarding grossincome deri'.ed from nonexempt business. nor the amountof time the employees (who were the subject of complalinallegations and findings) spent performing work related tothe latter. It thus appears reasonably clear that the Boardwill require, in addition to its jurisdictional revenue consid-eration being met. that the Respondent's conduct as re-lated in the complaint allegations be directed at emplo \-ee(s) who qualify as protected employee(s) by lrtue ofsufficient nonexempt work performance. I he same appearsto be in basic accord with the holding of I.. R.B. .A. KcllBrolhers Nlrvcrl, spra.l`'Accordingly I conclude and findthat the complaint allegations of Section 8(a)(3) and (I)insofar as theN alleged conduct of Respondent directed atexempt employees Ronald Hall and Fred [). Matthewsmust be dismissed as conduct to which, under applicableBoard precedent, the Board's jurisdiction does not lie.Iail/XIIgon-\orth (ChicagIS Transit (otnpar, 225 N RB833 R E Transit, St. I.oui .4 Dirswion ,of .,4mericlmTransit, nc. :229 NLRB 954; and National lran.sportationSerric. Inc.. 231 NLRB 980. I shall. accordingly. recom-mend that those allegations be dismissed.(CoN( t SIt)NS () LwI. Respondent. insofar as its operations insol\e thetransportation of public school children, or are incidentalthereto, is an emplo yer exempt from the Act.2. Respondent. insofar as its remaining operations donot in,olve tile ransportation of public school children orare not incidental thereto. is an employer engaged in com-merce within the meaning of the Act.3. The lnion s a labor organization within the meaningof the Act.4. The TEmployer has not committed an, unfair laborpractices in violation of Section 8(al( I) and ( 3) as alleged inSe, S(.I)( I } x Iiicrrl.u.lt, il .s. iitc11.lirit t11c i tlher .1llpl .cc I c i, -tdlI II 2l1 l ct I llu , i[I, ¢ p,.lj, c v..,'> IItlll tt(dtll II C' l'c ft ftc IhC [ lo'llp.h1, t ] hih [Y cieC hcnpt frui tSc ct 'x ttJ fAlu c nd it t hui fm p.1t-,, ~ I hot , 'I ncx pi/1l, %,il ctqllll l lr oI Ihclc iJllc^ I r 1ill .E tc. l 4411 wC IlIInk hc BH,.,ld ll.i prperil.et ll.' II.cI tkll .1,IIII1 t.. tk it t , l i.li -iN lc pClttl ., Ei .fiuti i 1 thecll lh'\ c1 111, xg l.l 1O l s ,ifld e , II .[1, iI'1 ] 1 ii cr. io KcllBrothers' -lttcltw, rl Att l 'lll .I.-till i t .1til 1ll'[ ihtc rliplolbl cr h intll-IllllC d ,1 1 Ill III .1i , l ' ' ''c' i l I C.rl ti.c In lII .E1 ltC or lI IIHli ict.lJ.ikt " Xl11 , I i c -p lI, tle ,tllt, r .,i, A.// ttrlth ntk It' ,'rl] [.¢ 1h 1 1' k tllc I .IC I ll9.11tt c ,'' 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint directed at nonexempt employee AdolphusJefferson.5. As to all other 8(a)(1) and (3) allegations of the com-plaint directed at exempt employees Ronald Hall and FredD. Matthews under applicable Board precedent theBoard's jurisdiction does not lie.Upon the foregoing findings of fact, conclusions of law,upon the entire record and pursuant to Section 10(c) of theAct. I make the following recommended:ORDER 21The complaint is hereby dismissed in its entirety.' In the event no eceplon, are filed .a, pro ided h Sec 11)2.46( ol IhcRules and Regulations of the atiinal I.ahbor Relations Board. he firdilcn.conclusions. and recommended Order herein hall. as proildcd ill Sec102.48 of he Rules iid Regumlti(ron. he dopted y the Board and becomeit, findings. conclusions. .anid Order. ad all ohbjections thereto hall bedeemted i is ed for adl purposes